DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 04/21/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 2-20 depend directly or indirectly from a rejected claim and are, therefore, rejected for the reasons set above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (20060066159 and hereinafter as Eno)

    PNG
    media_image1.png
    836
    1155
    media_image1.png
    Greyscale

Regarding claim 1.  Eno teaches an electric motor [fig 1, fig 10], comprising: 
[see 1] provided so as to be rotatable about an axis thereof and a rotor core fixed to an outer peripheral surface of the rotary shaft [surface of rotor connecting to shaft]; 
a stator [2] including: a core main body [7] having a cylindrical shape [shape seen in fig 2] surrounding the rotor core from an outer peripheral side of the rotor core; 
a plurality of core convex portions [11] provided at intervals in a peripheral direction [i.e. location of 11], and each of which projects from an outer peripheral surface [see O.S. replicated in fig 1 above] of the core main body and which extends in an axial direction of the rotary shaft; 
and a plurality of coils [8] attached to the core main body; 
and a casing [31] in which a first accommodating space [i.e. space in housing] accommodating the rotor and the stator is formed and which has an inner peripheral surface [inner edge surface of stator] including an abutting inner peripheral surface on which a top portion [apex of curve in 11] of the core convex portion outside in a radial direction abuts [see fig 10, the curve that is formed in 11 makes a convex portion which towards radial direction], 
wherein an outer peripheral-side flow path on which lubricating oil is capable of flowing is formed between the core convex portions adjacent to each other in the [¶42, ¶44-¶45].  

Regarding claim 2. Eno teaches the electric motor according to Claim 1, wherein the abutting inner peripheral surface [inner surface forms a circular shape] has a circular shape centered on the axis in a sectional view orthogonal to the axis [analogues to applicants drawings], and the top portion of each of the core convex portions has an outer diameter [i.e. outer diameter of apex coincides with inner diameter of I.S.] corresponding to an inner diameter of the abutting inner peripheral surface and has a cylindrical surface shape fitting onto the abutting inner peripheral surface over the peripheral direction [limitation follows the displacement of 11].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Eno in view of Suzuki (20180109222)
Regarding claim 5. Eno teaches the electric motor according toClaim 1, 

Suzuki teaches wherein the rotary shaft is provided so as to be rotatable about the axis extending in the vertical direction [i.e. 3], and the rotary shaft has a center hole [i.e. 36] extending from an end portion on the upper side in the axial direction of the rotary shaft toward the lower side in the axial direction [L1 can be use as a axial reference], a first radial hole [30b] extending from the center hole to the outer peripheral surface of the rotary shaft, and a second radial hole [30a] extending from the center hole to the outer peripheral surface of the rotary shaft at the upper side in the axial direction of the first radial hole, 
wherein the rotor core has a rotor core flow path communicating with the first radial hole and opening into an outside of the rotor, and wherein the casing has a casing flow path communicating with the second radial hole and opening on the upper [implicit since communication paths 30 all circulate fluid cooling rotor, ¶54-¶56].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Eno power motor to a similar configuration as Suzuki power motor in order to provide a motor drive device that is able to estimate a temperature of a lubricating oil when a lubricating oil temperature sensor is abnormal, and thus allows a vehicle, in which the motor drive device is provided, to safely move to a location where repair thereof is possible, or the like, on the basis of the estimated temperature [¶12].


Allowable Subject Matter
Claims 3, 4, 6-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839